Case 19-10444   Doc 1-1 Filed 04/10/19 Entered 04/10/19 19:13:18   Desc
                      Signature Pages Page 1 of 7
Case 19-10444   Doc 1-1 Filed 04/10/19 Entered 04/10/19 19:13:18   Desc
                      Signature Pages Page 2 of 7
Case 19-10444   Doc 1-1 Filed 04/10/19 Entered 04/10/19 19:13:18   Desc
                      Signature Pages Page 3 of 7
Case 19-10444   Doc 1-1 Filed 04/10/19 Entered 04/10/19 19:13:18   Desc
                      Signature Pages Page 4 of 7
Case 19-10444   Doc 1-1 Filed 04/10/19 Entered 04/10/19 19:13:18   Desc
                      Signature Pages Page 5 of 7
Case 19-10444   Doc 1-1 Filed 04/10/19 Entered 04/10/19 19:13:18   Desc
                      Signature Pages Page 6 of 7
Case 19-10444   Doc 1-1 Filed 04/10/19 Entered 04/10/19 19:13:18   Desc
                      Signature Pages Page 7 of 7
